DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-13 and 15-22 of US Application No. 16/739,904 are currently pending and have been examined.  Applicant amended claims 1, 10, and 19, canceled claims 5 and 14, and added claims 21 and 22.  
Claims 1-4, 6-13 and 15-22 are allowed. 

Response to Arguments
The previous rejections of claims 1-4, 6-13 and 15-20 under 35 USC § 102 or 103 are withdrawn. Applicant amended independent claims 1, 10 and 19 to include limitations that Examiner previously objected to as allowable but depending from a rejected claim.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-22 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Wasekura (US 2019/0080264 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Wasekura, discloses a vehicle allocation system includes: an autonomous vehicle; a mobile terminal; and a control center configured to communicate with the autonomous vehicle and the mobile terminal via a network, wherein the control center includes a vehicle allocation control unit configured to receive a vehicle allocation request from the mobile terminal and to allocate the autonomous vehicle to a position which is designated in the vehicle allocation request, and a vehicle reallocation control unit configured to allocate another autonomous vehicle when a vehicle replacement request has been received from the mobile terminal after the allocation has been completed.

With respect to independent claims 1, 10 and 19, Wasekura taken either individually or in combination with other prior art of record fails to teach or suggest: determining, by the service arrangement system, that a second autonomous vehicle is associated with a lower rate of the type of the error state than the first autonomous vehicle, the second vehicle not having the first property; selecting, by the service arrangement system, the second autonomous.

With respect to independent claims 21 and 22, Wasekura taken either individually or in combination with other prior art of record fails to teach or suggest: determining, by the service arrangement system, that a second autonomous vehicle not having the first property is of an autonomous vehicle type that has completed more than a threshold quantity of service; selecting, by the service arrangement system, the second autonomous vehicle, the selecting of the second autonomous vehicle being based at least in part on the determining that the second autonomous vehicle is of the autonomous vehicle type that has completed more than the threshold quantity of service.

Claims 2-4, 6-9, 11-13, 15-18 and 20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668